       Case 2:19-cv-00002-SMJ             ECF No. 6        filed 02/15/19   PageID.19 Page 1 of 14



 1   AARON D. DUNHAM (WSBA No. 46405)
 2   WOLFF, HISLOP & CROCKETT, PLLC
 3   12209 E. Mission Ave., Suite 5
     Spokane Valley, WA 99206
 4
     Telephone (509) 927-9700
 5   Fax (509) 777-1800
 6
 7   Attorneys for Defendants
     AMERICAN CREDIT ACCEPTANCE, LLC,
 8
     PAR, INC., and JILLIAN RAE LEE-BARKER
 9   dba COEUR D’ALENE VALLEY RECOVERY SERVICES
10
11
12
                                UNITED STATES DISTRICT COURT
13
14                           EASTERN DISTRICT OF WASHINGTON
15
16                                         SPOKANE DIVISION
17                                           )
     HECTOR LOYOLA and LINDA                 )                   Case No.: 2:19 CV-2
18   LOYOLA,                                 )
19                                           )                   DEFENDANTS’ MOTION TO:
                                             )
20                               Plaintiffs, )                   (1) COMPEL ARBITRATION
                                             )
21
          v.                                 )                   AND (2) DISMISS ALL CLAIMS
                                             )
22                                           )
     AMERICAN CREDIT ACCEPTANCE, )
23   LLC, PAR, INC., and JILLIAN RAE LEE- ))                     04/10/2019
24   BARKER dba COEUR D’ALENE                )                   Without Oral Argument
                                             )
25
     VALLEY RECOVERY SERVICES,               )
                                             )
26                                           )
                                 Defendants. )
27                                           )
                                             )
28
29
30
31
32


     Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
     pg. 1
           Case 2:19-cv-00002-SMJ             ECF No. 6        filed 02/15/19   PageID.20 Page 2 of 14



 1                                        FACTUAL BACKGROUND
 2
     I.         The Loyolas agreed to arbitrate and that agreement was assigned to
 3
                ACA.
 4
 5              In 2016, Hector and Linda Loyola signed a Retail Purchase Agreement and
 6
     Retail Installment Contract with a car dealership to buy a used 2012 Dodge
 7
 8   Journey (Coleman Decl. p. 3, ¶¶ 6–7; see also ECF No. 1 at 2, ¶ 1)1
 9
10              The Retail Purchase Agreement says: “[T]his document and any documents
11
     which are part of this transaction or incorporated herein comprise the entire
12
13   agreement affecting this Retail Purchase Agreement . . . .” (Coleman Decl. p.7, Ex.
14
     A last paragraph) This statement is directly above the Loyolas’ signatures.
15
16   (Coleman Decl. p. 7, Ex. A)
17
18              It also says: “The front and back of this Agreement and any documents
19
     which are part of this transaction or incorporated herein by reference comprise the
20
21   entire agreement affecting this transaction.” (Coleman Decl. p. 9, Ex A ¶ 19)
22
23
                It defines “Agreement” as: “[T]his Retail Purchase Agreement together with
24   any documents incorporated into this Agreement by reference . . . .” (Coleman
25
26   Decl. p. 8, Ex. A ¶ 1)
27
28
     1
29       The Defendants cite the Complaint (ECF No. 1) to show the claims are subject to
30
     arbitration. The Defendants reserve the right to deny the Complaint’s allegations in
31
32   arbitration or a responsive pleading.

         Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
         pg. 2
           Case 2:19-cv-00002-SMJ          ECF No. 6        filed 02/15/19   PageID.21 Page 3 of 14



 1            It incorporates the Retail Installment Contract by reference, since the
 2
 3   arbitration provision says it applies to claims relating to the “Retail Installment
 4
     Contract.” (Coleman Decl. p. 9, Ex A ¶ 20)
 5
 6            The dealership assigned its interest to American Credit Acceptance, LLC
 7
     (ACA). (Coleman Decl. p. 3, ¶ 8; see also ECF No. 1 at 2, ¶ 1)
 8
 9            Eventually, the Loyolas fell behind on their payments. (Coleman Decl. p. 3,
10
11   ¶ 9; see also ECF No. 1 at 2 ¶ 1) ACA retained PAR, who retained Lee-Barker, to
12
     repossess the vehicle. (Coleman Decl. p. 3, ¶ 9; see also ECF No. 1 at 2, ¶ 2). After
13
14   the Loyolas paid the amounts owing to ACA, the vehicle was returned. (Coleman
15
     Decl. p. 3, ¶ 9.)
16
17            The Loyolas sued ACA, PAR, and Lee-Barker, alleging wrongful
18
19   repossession. (See generally ECF No. 1)
20
     II.      The arbitration provision requires the Loyolas to arbitrate.
21
22            The Retail Purchase Agreement says:
23
                     20. AGREEMENT TO ARBITRATE: Purchaser(s) and
24                   Dealer (“Parties”) agree . . . to resolve by binding
25                   arbitration any Dispute that arises between them under or
26                   relating to this Agreement, whether based in part or in
27                   whole on contract, tort, common law, statute, regulation or
                     equity, including . . . any dispute related to or arising out
28
                     of . . . the Vehicle . . . , the Retail Installment Contract
29                   . . . , and any claims regarding the validity, enforceability
30                   or scope of this Arbitration Provision . . . .
31
                     Arbitration proceedings shall be initiated and conducted
32
                     before a single arbitrator selected in accordance with the

      Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
      pg. 3
          Case 2:19-cv-00002-SMJ           ECF No. 6        filed 02/15/19   PageID.22 Page 4 of 14



 1                   Arbitration Rules then in effect of the selected Alternative
 2                   Dispute Resolution Agency. . . .
 3
                     The Parties expressly agree that the Federal Arbitration
 4
                     Act (9 U.S.C § 1, et seq.) shall govern any arbitration
 5                   under this Agreement . . . .
 6
 7   (Coleman Decl. p. 9, Ex. A, ¶ 20)
 8
              The Loyolas signed the Retail Purchase Agreement, which contained the
 9
10   arbitration provision, and which incorporated the Retail Installment Contract. (See
11
     Coleman Decl. p. 7, Ex. A) In their Complaint, the Loyolas acknowledge the
12
13   existence of the Retail Installment Contract and make allegations “related to or
14
15   arising out of” the vehicle or the Retail Installment Contract. (See generally ECF
16
     No. 1)
17
18            The Defendants invoked arbitration on February 5, 2019, but the Loyolas
19
20
     refused to arbitrate. (Dunham Decl. p. 2, ¶¶ 3-4)
21                      ARGUMENT AND CITATION TO AUTHORITY
22
23
              Federal law requires this Court to compel the Loyolas’ claims to arbitration.
24   Arbitration provisions like this one are presumed valid and the requirements in
25
26   Section 2 of the Federal Arbitration Act (FAA) for enforcing such provisions are
27
     met here. So the Court should grant this motion.
28
29   I.       Arbitration provisions are presumed valid.
30
              The FAA says arbitration provisions “shall be valid, irrevocable, and
31
32   enforceable.” 9 U.S.C. § 2. Congress enacted the FAA “to overcome judicial

      Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
      pg. 4
           Case 2:19-cv-00002-SMJ          ECF No. 6        filed 02/15/19   PageID.23 Page 5 of 14



 1   hostility to arbitration agreements . . . .” Allied-Bruce Terminix Cos. v. Dobson,
 2
 3   513 U.S. 265, 272 (1995). With the FAA’s enactment, Congress tried “to avoid
 4
     ‘the costliness and delays of litigation,’ and to place arbitration provisions ‘upon
 5
 6   the same footing as other contracts.’” Scherk v. Alberto-Culver Co., 417 U.S. 506,
 7
     511 (1974) (citations omitted). With this congressional intent in mind, the United
 8
 9   States Supreme Court has recognized that “attacks on arbitration ‘res[t] on
10
11   suspicion of arbitration as a method of weakening the protections afforded in the
12
     substantive law to would-be complainants,’ and as such, they are ‘far out of step
13
14   with our current strong endorsement of federal statutes favoring this method of
15
     resolving disputes.’” Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 30
16
17   (1991) (citation omitted).
18
19            Congress, by enacting the FAA, and the Supreme Court, by interpreting it,
20
     together created a strong federal policy favoring arbitration. See generally Moses
21
22   H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1 (1983). This policy is
23
24
     so strong that “any doubts concerning the scope of arbitrable issues should be
25
     resolved in favor of arbitration . . . .” Id. at 24-25 (emphasis added). It is against
26
27   this backdrop that the Court must decide this motion.
28
     II.      The FAA’s requirements for enforcing the arbitration provision are
29
              met.
30
31            Besides being presumed valid, the FAA mandates enforcement of
32
     arbitration provisions if three requirements are met: (1) there is a written

      Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
      pg. 5
        Case 2:19-cv-00002-SMJ             ECF No. 6        filed 02/15/19   PageID.24 Page 6 of 14



 1   arbitration provision; (2) there is a nexus to interstate commerce; and (3) the
 2
 3   arbitration provisions covers the claims. See 9 U.S.C. § 2 (“A written provision in
 4
     . . . a contract evidencing a transaction involving commerce to settle by arbitration
 5
 6   a controversy thereafter arising out of such contract or transaction . . . shall be
 7
     valid, irrevocable, and enforceable, save upon such grounds as exist at law or in
 8
 9   equity for the revocation of any contract.”). Here, all three requirements are met.
10
11           A.      The arbitration provision is in writing.
12           It is undisputed that the arbitration provision is in writing. The Loyolas
13
14   signed the Retail Purchase Agreement, which contains the arbitration provision;
15
     and the Retail Purchase Agreement calls attention to the arbitration provision just
16
17   above their signatures. (Coleman Decl. p. 7, Ex. A)
18
             B.      The transaction involved interstate commerce.
19
20           The Retail Purchase Agreement says: “The Parties expressly agree that the
21
22
     Federal Arbitration Act (9 U.S.C. § 1, et. seq.) shall govern any arbitration under
23   this Agreement.” (Coleman Decl. p. 9, Ex. A ¶ 20) When arbitration provisions say
24
25   the FAA governs, courts should enforce this term. See Uhl v.Komatsu Forklift Co.,
26
     512 F.3d 294, 302-03 (6th Cir. 2008). Because the provision says the FAA
27
28   governs, the second requirement is met.
29
30           But even if the arbitration provision did not say the FAA governs, the
31
     transaction still would have involved interstate commerce. The FAA’s term
32


      Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
      pg. 6
        Case 2:19-cv-00002-SMJ             ECF No. 6        filed 02/15/19   PageID.25 Page 7 of 14



 1   “involving commerce” is equal to “affecting commerce.” Citizens Bank v.
 2
 3   Alafabco, Inc., 539 U.S. 52, 56 (2003). “Congress’ Commerce Clause power may
 4
     be exercised in individual cases without showing any specific effect upon interstate
 5
 6   commerce if in the aggregate the economic activity in question would represent ‘a
 7
     general practice . . . subject to federal control.’” Id. at 56–57 (quotation marks and
 8
 9   citations omitted).
10
11           Congress has the power to regulate financial activities under the Commerce
12
     Clause. See Citizens Bank, 539 U.S. at 56–58 (finding that the transaction involved
13
14   commerce because it dealt with “debt-restructuring agreements”); see also Lewis v.
15
     BT Investment Managers, Inc., 447 U.S. 27, 38 (1980) (“[B]anking and related
16
17   financial activities . . . [have] important interstate attributes.”); Perez v. United
18
19   States, 402 U.S. 146, 154 (1971) (“[C]redit transactions, though purely intrastate,
20
     may in the judgment of Congress affect interstate commerce.”).
21
22           What’s more, a transaction to buy a vehicle affects interstate commerce. See
23
24
     Rota-McLarty v. Santander Consumer USA, Inc., 700 F.3d 690, 698 (4th Cir.
25
     2012) (“‘[T]he broad impact of consumer automobile lending on the national
26
27   economy’ is evident.” (citations omitted)); United States v. Evans, 272 F.3d 1069,
28
     1080 (8th Cir. 2001) (noting that “the transaction—the purchase of an automobile
29
30   from a commercial used car dealer—is sufficient, by itself, to have an effect on
31
32   interstate commerce”).


      Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
      pg. 7
        Case 2:19-cv-00002-SMJ             ECF No. 6        filed 02/15/19   PageID.26 Page 8 of 14



 1           The facts show that interstate commerce was involved. ACA is a South
 2
 3   Carolina company. (ECF No. 1 at 3, ¶ 7) ACA used an Indiana corporation (PAR),
 4
     which used an Idaho resident (Lee-Baker), to repossess the vehicle from
 5
 6   Washington citizens (the Loyolas). (ECF No. 1 at 3 ¶¶ 6, 8–9.) So there was an
 7
     effect on interstate commerce.
 8
 9           Whether because (1) the arbitration provision says that the FAA governs, or
10
11   (2) the facts show that the transaction involved interstate commerce, the FAA
12
     applies. So the second requirement for enforcing the arbitration provision is met.
13
14           C.      The arbitration provision covers the claims, but even if there is a
15                   question about whether it should be enforced, that question
                     should be reserved for the arbitrator.
16
17           The arbitration provision covers the Loyolas’ claims. It covers claims
18
     “relating to this Agreement, whether based in part or in whole on contract, tort,
19
20   common law, statute, regulation, or equity. . . .” (Coleman Decl. p. 9, Ex. A ¶ 20)
21
22   And it covers claims about the “vehicle” and claims about the “Retail Installment
23
     Contract.” (Coleman Decl. p. 9, Ex. A ¶ 20) This language is broad enough to
24
25   encompass the Loyolas’ claims. (See generally ECF No. 1)
26
27           But the Court need not make that determination. Washington State law lets
28
     parties “delegate the question of arbitrability to the arbitrator.” Raven Offshore
29
30   Yacht, Shipping, LLP v. F.T. Holdings, LLC, 199 Wash. App. 534, 538 (Wash. Ct.
31
     App. 2017). The Supreme Court held that when a “contract delegates the
32


      Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
      pg. 8
        Case 2:19-cv-00002-SMJ             ECF No. 6        filed 02/15/19   PageID.27 Page 9 of 14



 1   arbitrability question to an arbitrator, the courts must respect the parties’ decision .
 2
 3   . . .” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 528 (2019).
 4
             The arbitration provision applies to “any claims regarding the validity,
 5
 6   enforceability or scope of this Arbitration Provision.” (Coleman Decl. p. 9, Ex. A
 7
     ¶ 20) So even if the Loyolas argue that it should not be enforced, that is for the
 8
 9   arbitrator to decide.
10
11           All three requirements to enforce the arbitration provision are met, so the
12
     Court should grant this motion.
13
14   III.    ACA may enforce the arbitration provision as the dealership’s assignee.
15
             ACA, as the dealership’s assignee, may enforce the arbitration provision.
16
17   “An assignee steps into the shoes of the assignor, and has all of the rights of the
18
     assignor.” Estate of Jordan v. Hartford Accident & Indem. Co., 120 Wash. 2d 490,
19
20   495 (Wash. 1993).
21
22   IV.     PAR and Lee-Barker may enforce the arbitration provision under the
23
             theories of agency and equitable estoppel.
24           Although PAR and Lee-Barker are not parties to a contract with the Loyolas,
25
26   the arbitration provision applies to them through agency and equitable estoppel.
27
             “Generally, an arbitration agreement binds only the parties to that
28
29   agreement.” Raven, 199 Wash. App. at 541. But “[a] nonsignatory may be bound
30
     to an arbitration agreement through contract or agency principle.” Id. (citing
31
32   Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th Cir. 2006)). The principles

      Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
      pg. 9
       Case 2:19-cv-00002-SMJ              ECF No. 6       filed 02/15/19   PageID.28 Page 10 of 14



 1   “include incorporation by reference, assumption, agency, and estoppel.” Raven,
 2
 3   199 Wash. App. at 541.
 4
             One reason for the agency exception is that “an arbitration agreement would
 5
 6   be of little value if it did not extend to [a company’s] agents.” Id. (citations and
 7
     quotation marks omitted). The Raven court decided that the arbitration agreement
 8
 9   applied to a non-signatory defendant based on agency principles, when the plaintiff
10
11   alleged that the non-signatory “was acting for and on behalf of [the other]
12
     Defendant . . . .” Id.
13
14           Like that plaintiff, the Loyolas allege: “[E]ach defendant was the agent or
15
     employee of each of the other defendants and was acting within the course and
16
17   scope of such agency or employment.” (ECF No. 1 at 3, ¶ 10) So, through the
18
19   principle of agency, the Loyolas’ claims are subject to arbitration.
20
             And equitable estoppel applies. “Equitable estoppel ‘precludes a party from
21
22   claiming the benefits of a contract while simultaneously attempting to avoid the
23
24
     burdens that contract imposes.’” Comer v. Micor, Inc., 436 F.3d 1098, 1101
25
     (quoting Wash. Mut. Fin. Group, LLC v. Bailey, 364 F.3d 260, 267 (5th Cir.
26
27   2004)). There are two reasons that a nonsignatory may invoke equitable estoppel:
28
                     (1) when a signatory must rely on the terms of the written
29
                     agreement in asserting its claims against the nonsignatory
30                   or the claims are intimately founded in and intertwined
31                   with the underlying contract, and
32                   (2) when the signatory alleges substantial interdependent
                     and concerted misconduct by the nonsignatory and

      Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
      pg. 10
       Case 2:19-cv-00002-SMJ              ECF No. 6       filed 02/15/19   PageID.29 Page 11 of 14



 1                   another signatory and the allegations of interdependent
 2                   misconduct are founded in or intimately connected with
 3                   the obligations of the underlying agreement.
 4
     Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1128-29 (9th Cir. 2013).
 5
 6           “Signatories have been required to arbitrate claims brought by
 7
     nonsignatories ‘at the nonsignatory’s insistence because of the close relationship
 8
 9   between the entities involved.’” Comer, 436 F.3d at 1101 (citation omitted)
10
11   (emphasis in original). “This rule reflects the policy that a plaintiff may not, ‘on
12
     the one hand, seek to hold the non-signatory liable pursuant to duties imposed by
13
14   the agreement, which contains an arbitration provision, but, on the other hand,
15
     deny arbitration’s applicability because the defendant is a non-signatory.’” Murphy
16
17   v. DirecTV, Inc., 724 F.3d 1218, 1229 (9th Cir. 2013) (citation omitted).
18
19           The Loyolas reference the Retail Installment Contract and all their claims
20
     arise out of their agreement with the dealership, which the dealership assigned to
21
22   ACA. (ECF No. 1 at 2, ¶ 1) The Retail Installment Contract requires the Loyolas to
23
24
     make timely payments or otherwise become subject to repossession. (Coleman
25
     Decl. p. 13, Ex. B ¶ 3(d)). The Loyolas allege misconduct during the repossession,
26
27   and the repossession relates to the agreement assigned to ACA. (ECF No. 1 at 3-5).
28
     So the Loyolas should be estopped from denying the applicability of the arbitration
29
30   to the parties that carried out the repossession—PAR and Lee-Barker.
31
32


      Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
      pg. 11
       Case 2:19-cv-00002-SMJ              ECF No. 6       filed 02/15/19   PageID.30 Page 12 of 14



 1           But even if this Court believes there is a question about the enforceability of
 2
 3   the arbitration provision, that question is for the arbitrator, as required by the
 4
     provision and by Henry Schein, 139 S. Ct. at 528.
 5
 6   VI.     The Court should dismiss the claims.
 7
             Besides compelling arbitration, this Court should dismiss the claims. The
 8
 9   FAA references a stay, but the Ninth Circuit has held this “[does] not limit the
10
     court’s authority to grant a dismissal . . . .” Sparling v. Hoffman Constr. Co., 864
11
12   F.2d 635, 638 (9th Cir. 1988) (discussing 9 U.S.C. § 3). The Sparling court upheld
13
14   a dismissal where “the arbitration clause . . . required [the plaintiff]           . . . to submit
15
     all claims to arbitration.” Id.
16
17           In Sparling, the Ninth Circuit did not say whether the dismissal was with
18
     prejudice. But at least one other Circuit has applied the Ninth Circuit’s reasoning
19
20   to uphold dismissals with prejudice. See Alford v. Dean Witter Reynolds, Inc., 975
21
22   F.2d 1161, 1164 (5th Cir. 1992) (citing Sparling, 864 F.2d at 638).
23
             Because all the claims fall within the scope of the arbitration provision, the
24
25   Court should compel them all to arbitration and dismiss this case with prejudice or,
26
27   at least, dismiss it without prejudice pending arbitration.
28
                                                 CONCLUSION
29
30           There is a valid arbitration provision, in writing; the underlying transaction
31
     involved interstate commerce; and the arbitration provision covers all the claims.
32


      Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
      pg. 12
       Case 2:19-cv-00002-SMJ              ECF No. 6       filed 02/15/19   PageID.31 Page 13 of 14



 1   But even if the Court has reservations, issues about the arbitration provision’s
 2
 3   validity, enforceability, or scope, should be resolved by the arbitrator. So the
 4
     claims should be compelled to arbitration and this case should be dismissed with
 5
 6   prejudice.
 7
             Respectfully submitted this 15th day of February, 2019.
 8
 9
10                                             WOLFF, HISLOP & CROCKETT, PLLC
11
                                               By: /s Aaron D. Dunham
12
                                               Aaron D. Dunham, WSBA No. 46405
13
14                                             Attorney for Defendants
15                                             American Credit Acceptance, LLC,
                                               PAR, Inc., and
16
                                               Jillian Rae Lee-Barker dba Coeur d’Alene Valley
17                                             Recovery Services
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32


      Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
      pg. 13
       Case 2:19-cv-00002-SMJ             ECF No. 6       filed 02/15/19   PageID.32 Page 14 of 14



 1                                    CERTIFICATE OF SERVICE
 2
 3   I hereby certify that on February 15, 2019, I electronically filed the foregoing with
     the Clerk of the Court using the CM/ECF System, which in turn automatically
 4
     generated a Notice of Electronic Filing (NEF) to all parties in the case who are
 5   registered users of the CM/ECF system. The NEF for the foregoing specifically
 6   identifies recipients of electronic notice:
 7
     FOR PLAINTIFFS
 8
 9   Alexander B. Trueblood
10   Trueblood Law Firm
11   1700 Seventh Ave., Suite 2100
     Seattle, WA 98101-1360
12
     Telephone: (206) 707-9685
13   Fax: (206) 832-4676
14   Email: alec@hush.com
15
16
17   Signed and dated at Spokane Valley, Washington this 15th day of February, 2019.
18
19   WOLFF, HISLOP & CROCKETT, PLLC
20
     By: /s Aaron D. Dunham
21   Aaron D. Dunham, WSBA No. 46405
22   12209 E. Mission Ave., Suite 5
23   Spokane Valley, WA 99206
24
     Telephone: (509) 927-9700
     Fax: (509) 777-1800
25
     Email: adunham@whc-attorneys.com
26
27
28
29
30
31
32


     Defs’ Mot. to (1) Compel Arb. and (2) Dismiss All Claims
     pg. 14
